IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00121-CR

JEFFREY DEAN GERRON,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 40th District Court
                               Ellis County, Texas
                            Trial Court No. 36,660CR


                           DISSENTING OPINION


      The majority in this proceeding has determined that the admission of the

testimony of Bjorn Ludvigsen, a Norwegian officer with the National Criminal Police of

Norway, was erroneous both on the basis of hearsay and a violation of the Confrontation

Clause, and I agree with both of those findings. However, the majority holds that the

admission of this testimony was harmless pursuant to both the constitutional and non-

constitutional standards for determining harm. See TEX. R. APP. P. 44.2(a) & (b). I do not

agree that the admission of this testimony was harmless and would therefore reverse the
trial court's judgments as to counts five, eight, and ten. Because the State's expert, Dr.

Jayme Coffman, affirmatively testified that in her opinion the girl depicted in count nine

was under the age of eighteen, I agree that the admission of the testimony was harmless

as it related to count nine only.

        Constitutional error in the admission of evidence in violation of the Confrontation

Clause requires reversal unless the reviewing court determines beyond a reasonable

doubt that the error did not contribute to the conviction. TEX. R. APP. P. 44.2(a); Langham

v. State, 305 S.W.3d 568, 582 (Tex. Crim. App. 2010). We do not focus on the propriety of

the jury's verdict, nor does our analysis turn on whether the jury's verdict was supported

by the evidence. Langham, 305 S.W.3d at 582; Scott v. State, 227 S.W.3d 670, 690 (Tex. Crim.

App. 2007). Indeed, the majority has found, and I agree, that the evidence was sufficient

to support the convictions.

        Instead, the question is the likelihood that the constitutional error was actually a

contributing factor in the jury's deliberations in arriving at that verdict—whether, in other

words, the error adversely affected "the integrity of the process leading to the conviction."

Scott, 227 S.W.3d at 690. Thus, evidence admitted in violation of the Confrontation Clause

requires reversal if there is a reasonable possibility that, within the context of the entire

trial, the perceived error "moved the jury from a state of non-persuasion to one of

persuasion on a particular issue." Langham, 305 S.W.3d at 582; Scott, 227 S.W.3d at 690.




Gerron v. State                                                                        Page 2
In this instance, the issue is whether or not the female depicted in the photograph is under

the age of eighteen.


        If an appellate court rules that a constitutional error in the admission of evidence

is harmless, it is, in essence, asserting that the nature of that evidence is such that it could

not have affected the jury's deliberations or verdict. See Wall v. State, 184 S.W.3d 730, 746

(Tex. Crim. App. 2006) (citing Chapman v. California, 386 U.S. 18, 23-24, 87 S. Ct. 824, 17 L.

Ed. 2d 705 (1967)) (in addressing whether constitutional error is harmless, the critical

inquiry is whether the error may have contributed to appellant's conviction or

punishment; the standard of review "requires the beneficiary of a constitutional error to

prove beyond a reasonable doubt that the error complained of did not contribute to the

verdict obtained").

        In many cases, there is overwhelming evidence of guilt or the evidence is

cumulative of other evidence that was presented during the trial. However, in this case,

as to these three counts, the evidence was not as overwhelming. The State's expert in

physiology of females stated why she was unable to tell the age of the female in count 5,

which was due to her breast tissue and shape. In count 8, the expert could not make a

determination because the labia majora was closed. The expert stated only that she could

not make a determination at all regarding count 10.            The majority states that the

photographs in counts 5 and 10 "undoubtedly depict an early prepubescent girl" and that

count 8 is "undoubtedly one of an early prepubescent or early pubescent girl." I disagree

Gerron v. State                                                                           Page 3
with those assertions, especially as the State's expert testified that a prepubescent girl

would have no breast tissue. I also disagree with the assertion that the female depicted

in count 8 is "undoubtedly" early prepubescent or early pubescent, apparently solely due

to her lack of pubic hair according to the majority's opinion.

        It is apparent that Ludvigsen's testimony was very important to the State's case.

The State referred to Ludvigsen as someone who works for "the actual NCIS in Norway"

during voir dire. In the State's opening statement, Ludvigsen's anticipated testimony was

"[t]hat he knows who they are, he knows how old they were at the time those photos

were taken and he knows the circumstances of those photos being taken." We learned

from Ludvigsen that the names of the girls were Maria and Ellen, where and how the

photographs were taken, as well as the specific ages of the girls. Ludvigsen had personal

knowledge of none of this, and this evidence was found nowhere else in the record. There

was nothing to corroborate or contradict his testimony. Unquestionably there was

extensive extraneous evidence of Gerron's proclivity toward child pornography;

however, the error in the admission of Ludvigsen's testimony certainly would have an

impact on Gerron's arguments regarding the prejudice caused by the admission of all of

the extraneous evidence.

         The State referred to Ludvigsen's testimony in two segments of its closing

argument, in context with the testimony of the State's expert, Dr. Coffman. The State

stated in the opening segment of its argument that "[w]e had Dr. Coffman tell you these


Gerron v. State                                                                     Page 4
children are under the age of 18. In fact, they're much younger than 18. You had Bjorn

Ludvigsen tell you that the children that he's familiar with were under the age of 18 in

the Indictment." Later, in the closing segment of its argument, the State further contended

that:

        You heard Dr. Coffman come in here and tell you about some of the images.
        And, again, we did that to provide you with context, to tell you how she
        makes a medical determination about whether these children are
        prepubescent, early pubescent, late pubescent or adult. And remember
        what she said. I think [defense counsel] mischaracterized her testimony.
        She reviewed these images and she was able to make a determination about
        five of them saying, for sure her medical certainty is these children are
        prepubescent. Okay?

        She did not ever say that the other five are adults. Not one time. She said,
        I cannot make that medical determination. That's what she said. However,
        you know from Bjorn Ludvigsen on some of those photos that Dr. Coffman
        could not determine, I don't know if these are children or not, I can't
        medically make that determination, but he told you, I know they're children,
        and they're 10 and 11 years old. (emphasis added).

        "At bottom, an analysis for whether a particular constitutional error is harmless

should take into account any and every circumstance apparent in the record that logically

informs an appellate determination whether 'beyond a reasonable doubt [that particular]

error did not contribute to the conviction or punishment.'" Snowden v. State, 353 S.W.3d
815, 822 (Tex. Crim. App. 2011) (quoting TEX. R. APP. P. 44.2(a)). If the only consideration

was whether or not the evidence was sufficient, I would agree that the error was

harmless. But that is not the standard. I cannot agree with the majority's holding that

Ludvigsen's clear and definite testimony regarding the identities and ages of the females


Gerron v. State                                                                        Page 5
in the photographs was not a contributing factor in the jury's deliberations beyond a

reasonable doubt. I would hold that the erroneous admission of Ludvigsen's testimony

was harmful and reverse the judgments in counts five, eight, and ten for a new trial.1

        Because I would reverse the judgments as to counts five, eight, and ten, the order

cumulating Gerron's sentences would have to be modified to delete those counts, and

therefore, I dissent from the majority opinion's resolution of issue nine as well.




                                          TOM GRAY
                                          Chief Justice

Dissenting Opinion delivered and filed October 26, 2016
Publish




1 I also would hold that the admission of Ludvigsen's testimony was harmful pursuant to the
nonconstitutional standard of harm. TEX. R. APP. P. 44.2(b).
Gerron v. State                                                                      Page 6